Title: To George Washington from Colonel Daniel Brodhead, 30 May 1780
From: Brodhead, Daniel
To: Washington, George



Dear General
Fort Pitt [Pa.] May 30th 1780.

Since my last, ten persons have been killed wounded & taken by the Indians in Westmoreland County. Parties of Regulars & Militia have endeavoured to overtake them but without success.

The accounts I have received relative to the British Garrison at Detroit differ widely, some making it to consist of only two hundred men, some three hundred, & others upwards of four hundred. This has determined me to send Captain Brady with five white men & two Delaware Indians to Sandusky to endeavour to take a british Prisoner, which I hope he will effect. I have likewise offered other Delaware Warriors fifty hard Dollars worth of Goods for one british Soldier & they have promised to bring him immediately. Should an intelligent one be brought in, I intend to offer him some indulgence, upon his giving me the most perfect intelligence in his power.
I had lately called out 825 Rank & file & a proportionate number of Officers from the militia to aid me upon an enterprize against the Shawnese Towns, But upon finding the true State of what Provisions could be drawn from the Commissaries, and that they were prohibited from making further Purchases, I was compelled to postpone the attempt, untill a sufficient quantity of provisions can be procured.
The Militia appear to be very anxious to aid me and I sincerely wish it was in my power to indulge them.
I expect a small supply of Salt provisions from below the mountains, which, if it proves to be of a good quality, will enable me to subsist the dependant posts, untill the first of September.
The Soldiers frequently Desert, and are often Apprehended, and I expect sundry charges will soon be exhibited against some of the civil staff officers in this District. I shall therefore be much oblidged for a few more blank orders, to enable me, to assemble General Courts martial for their respective Trials.
I cannot learn that the ordnance & Stores ordered from Philada have yet left Carlisle, nor do I know of what kind they are, or what their number, or quantity. I have the Honor to be with the most sincere respect & esteem your Excellencies most Obedt Servt

Daniel Brodhead

